Case: 19-11996   Date Filed: 05/28/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11996
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cv-00301-JDW-TGW


WALDEMAR BARANOWSKI,

                                                         Plaintiff-Appellant,

                                 versus

GEICO GENERAL INSURANCE COMPANY,
a foreign insurance company,

                                                        Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 28, 2020)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-11996    Date Filed: 05/28/2020   Page: 2 of 2



      Waldemar Baranowski appeals the summary judgment in favor of GEICO

General Insurance Company and against Baranowski’s complaint of bad faith.

After careful review of the briefs and record, we affirm based on the well-reasoned

opinion of the district court.

      AFFIRMED.




                                         2